Title: To John Adams from John Brown Cutting, 12 October 1788
From: Cutting, John Brown
To: Adams, John


          
            My Dear Sir,
            London 12th. Octr. 1788
          
          The following was the return of the Greenland Fishery on the 17th of June last. made here
          
          
            
              London ships
              Number of Fish
              Whitby Ships
              Number of Fish
            
            
              Broderick
              5
              Ann & Elizabeth
              2
            
            
              John and Margaret
              7
              El Falconberg
              2
            
            
              Butterworth
              3
              Resolution
              2
            
            
              Leviathan
              3
              Nautilus
              3
            
            
              Branthall
              4
              Freelove
              1
            
            
              Mellish
              4
              Friendship
              1
            
            
              Hannah
              1
              
              
            
            
              London
              2
              Sunderland Ships
              
            
            
              Supply
              2
              Blacket
              1
            
            
              Two Friends
              1
              Queen
              2
            
            
              
              
              Elipse
              1
            
            
              New Castle Ships
              
              Hull Ships
              
            
            
              Disco Bay
              3
              Gainsborough
              2
            
            
              Kitty
              3
              Palliser
              1
            
            
              Kingston
              3
              
              
            
            
              Mars
              3
              Ipswich Ships
              
            
            
              Sarah
              3
              Simon
              1
            
            
              Mathew & Thomas
              2
              
              
            
            
              Sarda
              2
              Scotch Ships }
              13
            
            
              Spencer
              2
              
              
            
          
          At no period previous to the last war were there more than one hundred ships employed in this trade; in the year before last 151 ships were employed; and last year 248 the value of whose cargoes amounted to the fourth part of a million. Now let us attend to the account of the southern whale fishery as stated accurately on the 1st of June last. Viz
          
            
              London
              36 ships
              34 Fish
            
            
              Whitby
              9
              19
            
            
              Hull
              9
              6
            
            
              Liverpool
              5
              4
            
            
              Leith
              3
              3 ½
            
            
              Montrose
              3
              8
            
            
              Borrostoness
              2
              3
            
            
              Lynn
              2
              1
            
          
          
          In the year 1785 there were but 18 ships employed in the southern whale fishery, and the amount of their cargoes was estimated at £30,000. Last year 38 ships were employed the cargoes of which are estimated at more than £100.000 So that in two years the number of ships employed have been more than doubled, and the value of the trade more than trebled. And this year the number of ships employed is upwards of 50, and their cargoes expected to exceed £200.000. On these facts I make no comment.
          I have the honor to be (with an unavoidable brevity and abruptness), / Your Affectionate Respectful / And Most Obedt. Servt.
          
            John Brown Cutting.
          
        